DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Andre Theriault on 5/18/22.
The application has been amended as follows: 
Please amend claim 1 to read: “An aerospace component comprising the following structurally-integrated layers:
a metallic layer; and
a composite layer having reinforcing fibers embedded in a matrix material, the composite layer being devoid of openings extending therethrough; and
an insulating layer disposed between the metallic layer and the composite layer; 
wherein:
the insulating layer has a thermal conductivity that is lower than a thermal conductivity of the composite layer; 
the metallic layer, the insulating layer and the composite layer define a wall resistant to a differential air pressure across the wall; and
the aerospace component is a backing sheet of an acoustic liner.”
Please amend claim 12 to read: “An acoustic liner comprising: a perforated facing sheet; and a backing sheet spaced apart from the facing sheet, the backing sheet comprising the following structurally-integrated layers:
a metallic layer;
a composite layer having reinforcing fibers embedded in a matrix material, the composite layer being devoid of openings extending therethrough; and 
an insulating layer disposed between the metallic layer and the composite layer; 
wherein:
the insulating layer has a thermal conductivity that is lower than a thermal conductivity of the composite layer; and 
the metallic layer, the insulating layer and the composite layer define  a wall resistant to a differential air pressure across the wall.

Please cancel claim 13
Please amend claim 14 to read: “The acoustic liner of claim 12, wherein:  the reinforcing fibers comprise carbon reinforcing fibers and the matrix material comprises a polymer; and the insulating layer comprises at least one of the following: a fiber-reinforced composite material comprising glass fibers and a  polymer fiber in a polymer matrix material.”
Please amend claim 16 to read: “A gas turbine engine comprising:
an engine core; and
a bypass duct disposed around the engine core, the bypass duct including an acoustic liner, the acoustic liner including a perforated facing sheet for interfacing with a flow of air in the bypass duct and a backing sheet spaced apart from the facing sheet, the backing sheet comprising the following structurally-integrated layers:
a metallic layer;
a composite layer having reinforcing fibers embedded in a matrix material, the composite layer being devoid of openings extending therethrough; and 
an insulating layer disposed between the metallic layer and the composite layer; 
wherein:
the insulating layer has a thermal conductivity that is lower than a thermal conductivity of the composite layer; and 
the metallic layer, the insulating layer and the composite layer define a wall resistant to a differential air pressure across the wall.”
Please cancel claim 18.
Please amend claim 19 to read: “The gas turbine engine of claim 16, wherein: 
the reinforcing fibers comprise carbon reinforcing fibers and the matrix material comprises a polymer; and
the insulating layer comprises at least one of the following: a fiber-reinforced composite material comprising glass fibers and a polymer fiber in a polymer matrix material.”
Claims 1-5,7-12,14-17, and 19  are allowed. The restriction requirement between specieies , as set forth in the Office action mailed on 7/27/20 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/27/20 is fully withdrawn.  Claims 12,14-17 and 19 , directed to the species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-5,7-12,14-17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or to fairly suggest the invention in the newly claimed combination having the specific layers in the specific claimed order. Applicant’s remarks regarding the specific structures are persuasive in this regard.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837